RESPONSE TO AMENDMENT

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Application
Applicant’s claim amendments and remarks filed on 7/20/2022 have been received. In the response filed on 7/20/2022, claim 1 was amended. 
Claims 1-7 and 10-19 are pending.
Claims 8 and 9 are canceled. 
Claims 1-7 and 10-19 are rejected. 

Withdrawn Rejections
The rejections, made of record in the office action mailed on 4/20/2022, have been withdrawn due to applicant’s amendment and remarks filed on 7/20/2022. 

Claim Interpretation
The term “extrusion” means a process using an extrusion equipment (such as an extruder) which has at least a heated barrel, a rotating screw within the barrel and an extrusion die at the front end of the barrel. The extrusion process further includes mixing ingredients and at the same time forcing the ingredients to move in one direction through the rotating screw toward the extrusion die at the front end of the barrel. See 10/4/2021 Declaration, paragraph 5. 



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time-wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-7, 10, 11, and 16-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. US 10,470,470 B2 in view of Schopf et al., US 2006/0013939 A1; Cully et al., US 2014/0178544 A1; and McCabe, US 4,943,441 A. 
Regarding claim 1: ‘470 claims a process for preparing product protein snack comprising the steps of: mixing dry and wet ingredients comprising plant protein and water (claim 14) to form a non-meat dough (claim 1); heating the non-meat dough under pressure at a temperature of 135 °C to 180 °C to form a heated non-meat dough (138 to 180 °C, claim 1); pressure is from 4.8 bar to 34.5 bar (claim 1), and cooling (claim 1); wherein the heated non-meat dough undergoes gradually decreasing pressure during the cooling (claim 1); wherein the process is completely free of an extrusion step, and the shelf-stable protein snack is not made by extrusion (claim 1). ‘470 claims a non-meat food product (claim 1).
‘470 claims mixing dry vegetable protein with wet ingredients (claim 1). 
‘470 does not claim the actual vegetable proteins. 
Schopf is drawn to products that simulate the appearance of real meat (abstract). Schopf discloses mixing vegetable protein sources (para 0043). Schopf discloses the vegetable protein sources may be corn, rice, or wheat (para 0043). 
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to substitute the vegetable protein, as claimed in ‘470, with vegetable proteins that are corn, rice, or wheat, as taught in Schopf, to obtain a process for making a protein snack that comprises vegetable proteins that are corn, rice, or wheat. In the present case, one having ordinary skill in the art at the time the invention was filed would expect the substitution would yield the predictable result of obtaining a process of making a snack from vegetable proteins that are wheat protein or rice protein. The rationale to support a conclusion that the claim would have been obvious is that the substitution of one known element for another yields predictable results to one of ordinary skill in the art. MPEP 2143 B.
‘470 claims mixing dry ingredients that include vegetable protein and wet ingredients. ‘470 does not require additional plant proteins. As such, ‘470 in view of Schopf is encompassed within the breadth of the recited non-meat dough subjected to the heating is a composition in which meat and meat by-products are completely absent and the plant protein selected from the group consisting of corn protein, wheat protein, rice protein and combinations thereof is the only plant protein in the shelf-stable protein snack. 
‘470 does not claim cutting and drying the heated non-meat dough to form the shelf-stable protein snack. 
Cully ‘544 discloses mixing (para 0062) dry (dry proteinaceous material, para 0062) and wet ingredients comprising plant protein (wheat gluten, soy flour, soy protein concentrate, soy protein isolate, para 0061) and water (moisture, para 0062; water, para 0063) to form a non-meat dough (para 0067). Cully ‘544 discloses the meat emulsion product is in the form of distinct chunks or pieces having a plurality of juxtaposed, manually separable meat-like layers resembling a chunk of natural meat in appearance, texture, and consistency (para 0012). Cully ‘544 discloses the meat emulsion chunks are suitable for use as a partial or complete replacement for more expensive natural meat chunks in both human foods and animal foods (para 0012). Cully ‘544 discloses the products retain their integrity and shape when subjected to commercial canning and sterilization procedures such as those required in the production of retorted, high moisture food products (para 0012). Cully ‘544 discloses cutting the heated dough (para 0077; diced, para 0079). Cully ‘544 discloses drying the pieces (para 0079).
Cully ‘544 discloses the heat exchanger “can be applied in the production of any product utilizing a heat exchanger” (para 0055). Cully ‘544 discloses the products include vegetable protein (para 0055).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed invention to prepare a food product, as claimed in ‘470, wherein the food product is cut and dried, as taught in Cully ‘544, to obtain a process comprising a step of cutting and drying the heated non-meat dough. One of ordinary skill in the art at the time the invention was filed would have been motivated to subject the heated dough to cutting and drying to obtain a product that is in the form of distinct chunks or pieces having a plurality of juxtaposed, manually separable meat-like layers resembling a chunk of natural meat in appearance, texture, and consistency (para 0012); is suitable for use as a partial or complete replacement for more expensive natural meat chunks in both human foods and animal foods (para 0012). 
Cully ‘544 discloses drying (para 0079). 
‘470 in view of Cully ‘544 does not disclose the product is dried to be shelf stable. 
McCabe is drawn to textured proteinaceous materials that have a meat-like texture and appearance (abstract). McCabe discloses drying the textured proteinaceous materials to a moisture content of about 5% (col. 8, ln. 10-11). McCabe discloses the dried pieces are very stable and can be stored at room temperature for extended periods of time (col. 8, ln. 13-14). 
NOTE: Dried pieces that are very stable and can be stored at room temperature are encompassed within the breadth of “shelf-stable”. 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed invention to dry the snack product, as taught in Cully ‘544, wherein the drying produces dried pieces, as taught in McCabe, to obtain a process for preparing a shelf-stable protein snack. One of ordinary skill in the art at the time the invention was filed would have been motivated to dry the pieces because the dried pieces are very stable and can be stored at room temperature for extended periods of time (col. 8, ln. 13-14).
Regarding claim 2: ‘470 claims starch flour (claims 9 and 14). Per MPEP 2144.05 II, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. A change in form, proportions, or degree will not sustain a patent. It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions. In the present case, the concentration of starch flour represents a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means. As such, it is not such an invention as will sustain a patent.
Regarding claim 3: ‘470 claims pumping of the non-meat dough prior to the heating comprises pumping the non-meat dough from a device that performs the mixing to a device that performs the heating, without any processing there between (claim 2). 
Regarding claim 4: ‘470 claims maintaining pressure (claim 3). 
Regarding claim 5: ‘470 claims the heating is performed by a device selected from the group consisting of a high shear emulsifier, a heat exchanger, and a dielectric heater (claim 4). 
Regarding claim 6: ‘470 claims the non-meat dough resulting from the mixing has a moisture content of 40% to 67% (claim 6).
Regarding claim 7: ‘470 claims 3 wt. % to 14 wt. % plant lipid (soybean oil, corn oil, sunflower oil, high oleic sunflower oil, olive oil, canola oil, claim 1). 
Regarding claim 10: ‘470 claims cooling (claim 1, claim 10). ‘470 does not claim cooling temperature. The discussion of MPEP 2144.05 II applies here as above. In the present case, the cooling temperature represents a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means. As such, it is not such an invention as will sustain a patent.
Regarding claim 11: Cully ‘544 discloses drying (para 0079). ‘470 in view of Cully ‘544 does not disclose vacuum drying. 
McCabe is drawn to a method of making chunks or pieces of textured proteinaceous material (abstract). McCabe discloses textured pieces may be dried by any conventional means, which include contacting pieces with hot air in a forced air dryer, moving belt dryer, fluid bed dryer, or by vacuum drying or freeze drying (col. 8, ln. 8-10). McCabe discloses drying to reduce the moisture content of the pieces to about 5% or less, preferably 2% or less (col. 8, ln. 10-11). McCabe discloses dried textured pieces are very stable and can be stored at room temperature for extended periods of time (col. 8, ln. 12-14). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed invention to dry the product, as taught in Cully ‘544, under vacuum, as taught in McCabe, to obtain a process of making a snack comprising a step of vacuum drying. One of ordinary skill in the art at the time the invention was filed would have been motivated to vacuum dry the product because it can reduce the moisture content to a level in which the product may be very stable and is capable of being stored at room temperature for extended periods of time (McCabe, col. 8, ln. 12-14).
Regarding claim 16: ‘470 claims a non-meat food product (claim 1). 
Regarding claims 17 and 18: Schopf discloses the vegetable protein sources may be corn, rice, or wheat gluten (para 0043). 
Regarding claim 19: ‘470 claims mixing ingredients to form a non-meat dough (claim 1). ‘470 claims the meat dough is an emulsion (claim 5). ‘470 claims heating the non-meat dough (claim 1). 470 claims the meat dough is pumped directly from the mixing to the heating without any processing there between (claim 2). As such, ‘470 implies the mixing must also form the emulsion. Therefore, ‘470 implies the emulsion is formed before heating because the heating occurs directly after the mixing without any processing there between.

Claim 12 is are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. US 10,470,470 B2 in view of Schopf et al., US 2006/0013939 A1; Cully et al., US 2014/0178544 A1; and McCabe, US 4,943,441 A; as applied to claims 1-7, 10, 11, and 16-19 above, and in further view of Sair, US 3,635,726 A. 
‘470 in view of Schopf, Cully, and McCabe is relied on as above. Cully ‘544 discloses drying (para 0079). McCabe discloses textured pieces may be dried by any conventional means, which include contacting pieces with hot air in a forced air dryer, moving belt dryer, fluid bed dryer, or by vacuum drying or freeze drying (col. 8, ln. 8-10).
‘470 in view of Cully and McCabe does not does not claim vacuum drying in a vacuum oven. 
Sair is drawn to protein concentrates for food products (col. 1, ln. 6-7). Sair discloses a dough is dried (col. 3, ln. 74-75). Sair discloses drying is accomplished by drying under vacuum (col. 4, ln. 2-3). Sair discloses drying in a vacuum oven (col. 6, ln. 32). 
It would have been obvious to one having ordinary skill in the art at the time of invention to substitute drying and vacuum drying, as taught in ‘470 in view of Cully and McCabe, wherein the drying or vacuum drying is in a vacuum oven, as taught in Sair, to obtain a process of making a snack comprising a step of vacuum drying in a vacuum oven. In the present case, one having ordinary skill in the art at the time of invention would expect the substitution would yield the predictable result of drying the product under vacuum wherein the drying under vacuum is performed in a vacuum oven. ‘470 in view of Cully and McCabe suggest drying in a moving belt dryer or a vacuum drier. Sair discloses protein products can be dried in a vacuum oven. As such, one having ordinary skill in the art would expect a protein product could be successfully dried under vacuum wherein the vacuum drying is conducted in a vacuum oven. The rationale to support a conclusion that the claim would have been obvious is that the substitution of one known element for another yields predictable results to one of ordinary skill in the art. MPEP 2143 B.

Response to Arguments
Applicant provides no substantive amendments with respect to the double patenting rejections (remarks, p. 7). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER A MOORE whose telephone number is (571)270-7372. The examiner can normally be reached M-F, 9 am-4 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on (571) 270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/W A Moore/Primary Examiner, Art Unit 3619